DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

1- This office action is a response to an application filed on 10/11/2018, in which claims 1-11 are currently pending. The application is a national stage entry of PCT/JP2017/014614, International Filing Date: 04/10/2017 and claims foreign priority to 2016-080971, filed 04/14/2016.

Information Disclosure Statement
2- The information disclosure statement (IDS) submitted on 12/31/2019 and 5/22/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
3- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.

Drawings
4- The drawings were received on 10/11/2018. These drawings are acceptable.


Claim Interpretation - 35 USC § 112
5- The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.




The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6- This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Light measurement unit in claims 1, 8, 10-11; 
First and second determination unit in claims 1 and 8. 


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 

7- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8- Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claims 1 and 8, which reads “… that the optical measuring device malfunctions when the first determination unit determines that the first condition is satisfied and the second determination unit determines that the second condition is satisfied”, the underlined clauses appear to present antecedence issues and make it unclear to construe the metes and bounds of the claimed inventions. Are these determination units parts of the controller or are claimed to be independent from it? For examination purposes, all the options will be considered. 
Claims 2-7 and 9 are similarly rejected by virtue of their dependence on claims 1 and 8.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

9- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-2, 8 and 10-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (PGPUB No. 2012/0201357), hereinafter Watanabe.

As to claims 1, 10-11, Watanabe teaches an optical measuring device, its method of use and the corresponding NTCRM (Figs. 1-14 and Abstract) comprising: 

a sensor to detect a magnitude of vibration of the optical measuring device (Figs. 4, 6, 10, 12 and ¶ 7-8, 60-68, 80-82 for ex.; a signal V of an impact on cassette is measured, i.e. with a sensor); a storage (26/32) to store first measurement data obtained from the light measurement unit by measuring light from a reference object at a first timing and store the magnitude of vibration detected by the sensor as history information (¶ 60-67 for ex.; the history of the impact noise measured from the cassette and the patient on table 11); and 
a controller to control the optical measuring device (processing means in 21 for ex.); wherein the controller: determines whether a result of comparison between second measurement data obtained from the light measurement unit by measuring light from the reference object at a second timing later than the first timing and the first measurement data satisfies a predetermined first condition; determines whether the magnitude of vibration included in the history information satisfies a predetermined second condition; and outputs that the optical measuring device malfunctions when the first determination unit determines that the first condition is satisfied and the second determination unit determines that the second condition is satisfied (to the best understanding of the claims according to the 112(b) rejection here above; in Figs. 3-4 and ¶ 60, 64-68 for ex.; the amplitude Vout varies between the instant where an impact occurs and without the impact, i.e. two measurements at two different times are compared with respect to predetermined thresholds Th1 and Th2. A decision is made after the determinations to operate the pixels 37 or to capture the X ray/light image).  
As to claim 2, Watanabe teaches the optical measuring device according to claim 1, wherein the first condition is satisfied when a magnitude of difference between the first measurement data 

As to claim 8, Watanabe teaches a malfunction determination system  (Figs. 1-14 and Abstract) comprising: an optical measuring device (¶ 47 and Figs. 1-2; module 12/25 for ex. within cassette 14); and a communication terminal (27 within cassette 14 and 24 within 21) capable of communicating with the optical measuring device (within 14), 
the optical measuring device including a light measurement unit (¶ 47 and Figs. 1-2; module 12/25 for ex. within cassette 14), a sensor to detect a magnitude of vibration of the optical measuring device (Figs. 4, 6, 10, 12 and ¶ 7-8, 60-68, 80-82 for ex.; a signal V of an impact on cassette is measured, i.e. with a sensor), -6- LEGAL\38627472\1a storage (26/32) to store first measurement data obtained from the light measurement unit by measuring light from a reference object at a first timing and store the magnitude of vibration detected by the sensor as history information (¶ 60-67 for ex.; the history of the impact noise measured from the cassette and the patient on table 11), and a first communication interface (one of the parts within communication section 27/24, for ex. 27 or a module therein) configured to transmit second measurement data obtained from the light measurement unit by measuring light from the reference object at a second timing later than the first timing, the first measurement data, and the history information to the communication terminal, the communication terminal including a second communication interface (one of the parts within communication section 27/24, for ex. 24 or a module therein)  configured to receive the first measurement data, the second measurement data, and the history information (from 24 to 31/32), and a controller (31/32) to control the communication terminal (Figs. 1-2); 
determines whether the magnitude of vibration included in the history information satisfies a predetermined second condition, and outputs that the optical measuring device malfunctions when the first determination unit determines that the first condition is satisfied and the second determination unit determines that the second condition is satisfied (to the best understanding of the claims according to the 112(b) rejection here above; in Figs. 3-4 and ¶ 60, 64-68 for ex.; the amplitude Vout varies between the instant where an impact occurs and without the impact, i.e. two measurements at two different times are compared with respect to predetermined thresholds Th1 and Th2. A decision is made after the determinations to operate the pixels 37 or to capture the X ray/light image).  

Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12- Claims 3-7 and 9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Watanabe.
In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to 


As to claim 3-7 and 9, Watanabe teaches the optical measuring device according to claims 2 and 8.
Watanabe further teaches (Claim 4) wherein the optical measuring device further comprises a light source to emit light (¶ 47).
Watanabe does not teach expressly wherein the controller outputs that a calibration process for measurement data output from the light measurement unit is necessary when the magnitude of difference falls outside the first range and within a predetermined second range outside of the first range, and outputs that the optical measuring device requires repair when the magnitude of difference falls outside the second range; (Claim 4) the storage further stores third measurement data obtained from the light measurement unit by measuring the light at a third timing, and the controller calibrates measurement data output from the light measurement unit, in accordance with a magnitude of difference between fourth measurement data obtained from the light measurement unit by measuring the light at a fourth timing later than the third timing and the third measurement data, when the magnitude of difference falls outside the first range and within the second range; (Claim 5) wherein the second condition is satisfied when the magnitude of vibration included in the history information falls outside a predetermined reference range; (Claim 6) wherein the controller  specifies a magnitude of vibration detected from the first timing to the second timing, from among magnitudes of vibration defined in the history information, and determines that the second condition is satisfied when the specified magnitude of vibration falls outside the reference range; (Claim 7) wherein the second condition is satisfied when a sum of magnitudes of vibration included in the history information falls outside a (Claim 9) wherein the first condition is satisfied when a magnitude of difference between the first measurement data and the second measurement data falls outside a predetermined first range, and the second communication interface transmits a notice to the optical measuring device to indicate that a calibration process for measurement data output from the light measurement unit is necessary when the magnitude of difference falls outside the first range and within a predetermined second range outside of the first range.
However, Watanabe discloses, in ¶ 18, 44, 108-109 for ex., correction section 31 performs image processes the image data from the cassette 14 depending on different conditions with respect to specific thresholds. One with ordinary skills in the art would find it obvious to use the threshold ranges to define the situations where the device needs mere data corrections and other situations where the pixels for ex. are addressed, i.e. equivalent to repair (See MPEP 2143 Sect. I. B-D). As to claim 7, Watanabe taches using accumulation of readouts in order to correct/adjust the functionality of the device (Abstract, ¶ 9-12, 18, 46 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device, method of Watanabe so that the controller outputs that a calibration process for measurement data output from the light measurement unit is necessary when the magnitude of difference falls outside the first range and within a predetermined second range outside of the first range, and outputs that the optical measuring device requires repair when the magnitude of difference falls outside the second range; the storage further stores third measurement data obtained from the light measurement unit by measuring the light at a third timing, and the controller calibrates measurement data output from the light measurement unit, in accordance with a magnitude of difference between fourth measurement data obtained from the light measurement unit by measuring the light at a fourth timing later than the third timing and the third measurement data, when the magnitude of 


Conclusion

The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached Notice of References).

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohamed K AMARA/
Primary Examiner, Art Unit 2886